Citation Nr: 0828591	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-40 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date of July 22, 1976 for a 
compensable rating for hemorrhoids, now effective April 25, 
2001. 

2.  Entitlement to an effective date earlier than April 25, 
2001 for a compensable rating for recurrent dislocations of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted an increased rating of 10 percent for recurrent 
dislocation of the right shoulder, effective May 14, 2001, 
and that denied a compensable rating for hemorrhoids.  

In that decision, the RO also determined that clear and 
unmistakable error existed in a November 1981 RO decision 
that assigned noncompensable ratings to three service 
connected disabilities including hemorrhoids and recurrent 
dislocations of the right shoulder.  The error was that a 
single 10 percent rating for multiple otherwise 
noncompensable disabilities under 38 C.F.R. § 3.324 should 
have been assigned.  The RO assigned the rating and an 
effective date under this provision, effective November 20, 
1980.  

In August 2004, the Board granted a 10 percent evaluation for 
hemorrhoids, and remanded the claim for an increased rating 
for a right shoulder disability.  In November 2004, the 
Appeals Management Center (AMC) assigned an effective date of 
December 30, 2002, for a 10 percent evaluation for 
hemorrhoids.

In a June 2005 rating decision, the AMC awarded a 10 percent 
rating for the right shoulder and assigned an effective date 
of April 25, 2001 for compensable ratings for both 
hemorrhoids and the right shoulder.  

In August 2005, the Board denied an increased rating greater 
than 10 percent for the right shoulder disability and 
remanded the issues of effective dates earlier than April 25, 
2001.  The effective date issues are now before the Board for 
adjudication. 

The veteran has argued that his ratings should go back to the 
date of discharge for hemorrhoids and to 1982 for his right 
shoulder.  It is unclear from the documents submitted by the 
veteran whether he is claiming that there was clear and 
unmistakable error in rating decisions of July 1976 and 
November 1981 beyond the clear and unmistakable error that 
was adjudicated in his favor by the RO in the January 2003 
rating decision.  If it is the veteran's intent to claim 
clear and unmistakable error in one or both decisions, he 
should file such a motion with the RO.
 

FINDINGS OF FACT

1.  RO decisions of July 1976 and November 1980 that assigned 
noncompensable ratings for hemorrhoids and a right shoulder 
disability were not timely appealed and are final.

2.  The veteran's claim for increased ratings for hemorrhoids 
and a right shoulder disability was received on April 25, 
2001.  

3.  Competent medical evidence of increased disability of 
hemorrhoids and the right shoulder was first noted in VA 
examinations on December 30, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 25, 
2001 for a compensable rating for hemorrhoids have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.157, 3.321; 3.400(o) (2007).  

2.  The criteria for an effective date earlier than April 25, 
2001 for a compensable rating for recurrent dislocations of 
the right shoulder have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.321; 3.400(o) 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the veteran is challenging the effective dates assigned 
for increased ratings for hemorrhoids and a right shoulder 
disability.  In correspondence in December 2002 and August 
2004, the RO and the AMC provided notice of the evidence 
necessary to substantiate the claims for increased ratings 
and what evidence was to be provided by the veteran and by 
VA.  However, neither letter addressed the criteria for the 
assignment of effective dates.  

Thus, the duty to notify was not satisfied prior to the 
initial unfavorable decision.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).  

A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).

To the extent there was any notice error, the presumption of 
any prejudice is overcome in this case.  In this case, in the 
June 2005 decision and in a September 2005 statement of the 
case, the AMC addressed the criteria for assignment of 
effective dates and explained how the criteria were applied 
in the veteran's case.  Although the notice was not sent 
before the initial decision in this matter, the Board finds 
that the presumption of prejudice is rebutted as the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice and as the veteran is 
reasonably expected to understand from the documents provided 
what is needed to substantiate his claims.  Moreover, the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, and the RO also readjudicated 
the issues in a supplemental statement of the case in April 
2008.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also reviewed 
the veteran's service medical records and medical 
examinations conducted from the time of discharge from 
service through the current effective date of the increased 
ratings.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as a rifleman in the U.S. Marine Corps.  
Service personnel records showed that the veteran received 
the Vietnam Service Medal but did not receive any combat 
awards.  The service medical records showed that the veteran 
received treatment on several occasions in Thailand and 
Japan.  The veteran contends that a compensable rating for 
hemorrhoids was warranted since July 22, 1976, the day 
following discharge from service.  He contends that a 
compensable rating for residuals of recurrent right shoulder 
dislocations was warranted since 1982.  

Generally, the effective date for a claim for an increased 
rating will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 U.S.C.A. § 110(b)(1); 38 C.F.R. § 3.400.  However, for 
increased disability compensation, the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date, otherwise, the date of 
receipt of claim.  38 C.F.R. § 3.400 (o) (2).  In addition, 
38 C.F.R. § 3.157 provides that reports of examination or 
hospitalization may be considered a claim for increase.  

Service medical records showed that the veteran was first 
diagnosed with hemorrhoids in December 1972.   The records 
also showed that the veteran dislocated his right shoulder in 
March 1973 while throwing a soft ball.  The veteran underwent 
a surgical procedure on the right shoulder in April 1973 but 
continued to experience recurrent discomfort.  

In a January 1976 discharge examination, a military physician 
noted hemorrhoidal tags, recurrent right shoulder 
dislocations, and abnormalities of the left ankle.  The 
veteran did not receive a medical discharge.  The veteran 
submitted a claim for service connection for right shoulder 
and left ankle disorders in July 1976.  The claim did not 
include hemorrhoids.  However, in October 1976, the RO 
granted service connection and noncompensable ratings for 
hemorrhoids, right shoulder, and left ankle, effective July 
22, 1976, the day following discharge, based on the medical 
evidence and assessment in the service medical records. The 
veteran did not appear for a scheduled physical examination.  
The veteran did not express disagreement within one year and 
the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007).           

In August 1981, a VA examiner noted the veteran's reports of 
rectal pain when straining or constipated but with no 
bleeding.  The examiner diagnosed small hemorrhoidal tags.  
The examiner also noted the veteran's reports that his 
disabilities of the ankle and shoulder affected his 
performance as a policeman and fireman. However, the examiner 
noted a full range of motion of the joints with no functional 
deficits.  In November 1981, the RO continued noncompensable 
ratings for the disabilities.  The veteran expressed 
disagreement in December 1982.  The RO provided a statement 
of the case in February 1982, the veteran did not perfect a 
timely appeal, and the decision became final.  

In correspondence dated in April 2001 and received by the RO 
on April 25, 2001, the veteran stated that he was not given 
fair consideration in the RO decision that assigned only 
noncompensable ratings for his service connected 
disabilities.  He requested that he receive retroactive 
payments to 1976.  He stated that the disabilities interfered 
with his performance as a police officer and he attached lay 
statements from relatives and community members who observed 
his symptoms since his time in service.  In correspondence in 
August 2001, the RO explained that his disabilities, although 
service-connected, were not so disabling as to warrant 
compensation.  In correspondence in March 2002 and October 
2002, the veteran continued to disagree, stating that his 
disabilities caused him to be discharged from the service and 
prevented him from obtaining employment for several months.  
In correspondence in December 2002, the RO accepted the 
veteran's submissions since April 2001 as claims for 
increased ratings and for revision of prior decisions to 
determine if an error of law was made.  

There are no records of medical examination or treatment for 
either disability from August 1981 to December 2002 when the 
veteran underwent a VA examination.  In January 2003, the RO 
granted an increased rating of 10 percent for a right 
shoulder disability, effective May 14, 2001, an erroneous 
date of receipt of claim. The RO denied a compensable rating 
for hemorrhoids.  The RO also determined that clear and 
unmistakable error existed in rating decisions in October 
1976 and November 1981 because the provisions of 38 C.F.R. 
§ 3.324 had not been applied.  This regulation provides that 
if a veteran has two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none may be 
compensable, a single 10 percent rating is authorized, not to 
be combined with any other rating.  38 C.F.R. § 3.324 (2007).  
The RO assigned a single 10 percent rating, effective 
November 20, 1980, the date of receipt of a claim for 
increased ratings following which a VA examiner noted for the 
first time the impact of the disabilities on the veteran's 
employment.  The Board notes that the rating assigned under 
38 C.F.R. § 3.324 terminated when the veteran was assigned a 
compensable rating for his shoulder since the former rating 
cannot be combined with any other rating. 

In April 2003, the veteran submitted a notice of disagreement 
with the assigned ratings, stating that his disabilities were 
more severe.  He also disagreed with the effective dates, 
again stating that compensation should have been awarded in 
1976.  In October 2003, the RO provided a statement of the 
case that addressed only the disability ratings, and in 
November 2003, the veteran perfected a timely appeal.  

In November 2003 and November 2004, the veteran submitted 
statements from a registered nurse who noted that she 
observed the veteran's symptoms of discomfort from shoulder 
and hemorrhoid disorders since 1976.  

In August 2004, the Board granted a 10 percent rating for 
hemorrhoids and remanded the claim for an increased rating 
for the right shoulder for further development.  In November 
2004, the AMC assigned an effective date of December 30, 
2002, the date of the VA examination that showed an increase 
in severity of the hemorrhoid disability.  In correspondence 
in November 2004 and April 2005, the veteran expressed 
disagreement with the effective date, indicating that the 
date should be the date of his claim in 1976.  

In June 2005, the AMC granted an increased rating of 10 
percent for a right shoulder disability and effective dates 
for 10 percent ratings for both hemorrhoids and the right 
shoulder of April 25, 2001, the correct date of receipt for 
the claims for increased ratings.  In August 2005, the Board 
remanded the claims for the RO to provide a statement of the 
case on the issues of earlier effective dates for hemorrhoids 
and the right shoulder disability.  The RO provided a 
statement of the case in September 2005 that addressed the 
assignment of effective dates for the increased ratings.   

The Board concludes that effective dates earlier than April 
25, 2001 for increased ratings of 10 percent each for 
hemorrhoids and a right shoulder disability are not 
warranted.  The veteran did not timely appeal the RO 
decisions of July 1976 and November 1980, and those decisions 
are final.  The veteran's claim for increased ratings was 
received on April 25, 2001.  Since 1981, the earliest 
competent medical evidence of increased disability of 
hemorrhoids and the right shoulder was in VA examinations on 
December 30, 2002.  There is no medical evidence pre-dating 
the claim received on April 25, 2001, and accordingly the 
provisions of 38 C.F.R. § 3.157 are not applicable.  
Therefore, as the date that entitlement first arose is the 
later date, effective dates earlier than April 25, 2001 for a 
10 percent rating for hemorrhoids and for a right shoulder 
disability are not warranted.  

As the preponderance of the evidence is against these claims, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

An effective date earlier than April 25, 2001 for a 
compensable rating for hemorrhoids is denied. 

An effective date earlier than April 25, 2001 for a 
compensable rating for recurrent dislocations of the right 
shoulder is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


